DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 12, 17-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kassem et al. (US 20140275819) (“Kassem”) in view of Baartz (US 20150109307).
Regarding claim 1, Kassem teaches a method comprising: receiving, by a processor (see processing circuitry 204; [0039], Fig. 2), a first signal (see signal received by sensing device 208 representative of the physiological parameter, [0039]; see also “tissue impedance”, [0037]) from a sensor positioned on or in proximity to an organ of a patient (it is considered inherent that sensing device 208 would be required to be positioned in positioned at least in proximity to an organ of a patient to sense tissue impedance of the patient during the physiological monitoring discussed in [0037], see also [0039] and Fig. 2); processing, by the processor, the first signal to generate a 
Baartz teaches a method of displaying points of interest in longitudinal data (see Figs. 3B and 4B) comprising a display (see screen 300, Figs. 3A and 4B) that includes first and second display regions (see first display regions 318A-F and second display regions 316A-F, Figs. 3B and 4B) that have different time scales (see [0058]-[0059]) and transition continuously into each other at a transition point (see points along the x axis where the regions transition into each other in Figs. 3A and 4B, see point where 316A transitions continuously into 318B, for example in Fig. 4B). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the first and second display regions as taught by Kassem such that the first display region transitions continuously into the second display region at a transition point in light of Baartz, the motivation being to provide the additional advantage of visualizing multiple points of interest simultaneously as desired (see Baartz [0060]).
Regarding claim 2, Kassem in view of Baartz further teaches wherein the first region of the single display window represents a more recent time period than the second region of the display period (see Kassem: when considering the second region as the region that trendlines 348t and 374t occupy after the point that detail views 348w and 374w are taken from, the region that trendlines 348t and 374t occupy after the point that detail views 348w and 374w represents are more recent time period; see Fig. 13).
Regarding claim 4, Kassem further teaches wherein the first time scale is defined at least in part by a first time interval (see [0097]), and the second time scale is defined 
Regarding claim 12, Kassem in view of Baartz teaches similar limitations as discussed above in the rejection of claims 1 and 4.
Regarding claim 17, Kassem teaches an apparatus for displaying a multi-time scale waveform (see Figs. 2 and 13) comprising: a processor (see processing circuitry 204; [0039], Fig. 2) configured to: receive output signals from a sensor (see signal received by sensing device 208 representative of the physiological parameter, [0039]; see also “tissue impedance”, [0037]); process the output signals to generate a first data set (see detail trends windows 348w and 374w, Fig. 13) using a first time scale (as shown in Fig. 13, see also “detail time period can be less than the trend time period”, [0097]); process the output signals to generate a second data set (see region that trendlines 348t and 374t occupy, Fig. 13) using a second time scale (see [0097], see also trend time period as discussed in [0054]-[0058]), the second time scale being different (see [0097] and “zoomed-in view”, the zoom function changing the scale in [0099]; see also trend time period as discussed in [0054]-[0058]) and separately generated (the segments of data in the trendline other than that shown in the detailed views are generated for separate display from the detail trends windows 348w and 374w as shown in Fig. 13; see also “zoomed-in view”, the zoom function generating the different scale shown in the detail view as discussed in [0099] and inherent processing as discussed above in claim 1) from the first time scale; and provide for display of the generated data sets in a single display window on a display unit (see window 310, Fig. 
Baartz teaches a method of displaying points of interest in longitudinal data (see Figs. 3B and 4B) comprising a display (see screen 300, Figs. 3A and 4B) that includes first and second data sets (see data sets displayed as a line in regions 318A-F and second data sets displayed as a line in regions 316A-F, Figs. 3B and 4B) that have different time scales (see [0058]-[0059]) and transition continuously into each other at a transition point (see points along the x axis where the data set lines transition into each other in Figs. 3A and 4B, see point where 316A transitions continuously into 318B, for example in Fig. 4B). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the first and second data sets as taught by Kassem such that the first data set using the first time scale transitions continuously into the second data set using the second time scale at a transition point in light of Baartz, the motivation being to provide the additional advantage of visualizing multiple points of interest simultaneously as desired (see Baartz [0060]).
Regarding claim 18, Kassem further teaches wherein time intervals of the first time scale are smaller than time intervals of the second time scale (“detail time period can be less than the trend time period”, [0097]).
Regarding claims 19 and 21-22, Baartz further teaches wherein the transition point is configurable by a user (see user selection of areas of the data/graph to compress or reduce in display size, thus setting the transition points between the compressed and uncompressed regions; see [0069]-[0072]).

Claims 5-7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kassem in view of Baartz and in further view of Hong et al. (US 20140018791) (“Hong”).
Regarding claims 5-7, Kassem in view of Baartz teaches the limitations of claim 1, however fails to teach processing the first signal to generate a third signal representing a second parameter to be displayed, and displaying the second parameter as a second continuous waveform within the single display window concurrently with the first continuous waveform, wherein the third signal is a rolling average of the first signal, or wherein processing the first signal to generate the third signal includes applying a filter to one or both of the first signal and the second signal.
Hong teaches a method of monitoring impedance changes over time wherein the impedance data can be filtered using a 5-point moving average of the measured impedance values (see [0055]-[0057]) or can be without filtering (see [0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the processing and displaying as taught by Kassem in view of Baartz to 
Regarding claims 14 and 20, Kassem in view of Baartz and Hong teaches similar limitations as discussed above in the rejection of claims 5-7.

Claims 8-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kassem in view of Baartz and in further view of Miller et al. (US 20090177111) (“Miller”).
Regarding claim 8, Kassem in view of Baartz teaches all the limitations of claim 1 and further teaches wherein the first signal is a voltage (as discussed in the rejection of claim 1 above), however Kassem in view of Baartz fails to teach wherein the sensor is an electrode and the anatomical feature is a myocardial tissue within a chamber of a heart of the patient, and wherein the first signal is a voltage and the first parameter is an electrical impedance of the myocardial tissue.
 Miller teaches a system and method for displaying contact between a catheter and myocardial tissue (see Figs. 3A-3B and 11, [0042]) comprising use of a catheter having an electrode as an sensor (see electrodes 12, 50, 52 and catheter 14 in Fig. 11; see also [0082] and [0095]) and a tissue sensing circuit (see tissue sensing circuit 126, 
Regarding claim 9, Miller further teaches wherein the sensor is disposed on a catheter (as shown in Fig. 11), and wherein the electrical impedance of the myocardial tissue is indicative of a degree of contact between a distal portion of the catheter and the myocardial tissue (as shown in Figs. 3A-3B, see also [0092] and [0095]).
Regarding claim 10, Miller further teaches wherein the sensor is a sensing electrode (see electrodes 50 and 52, see use as a dispersive electrode in [0090], see also [0095]), and wherein the catheter further includes a current-injecting electrode for applying a current to the myocardial tissue (see electrode 12, [0084] and [0095]), and wherein the first signal is a voltage sensed by the sensing electrode in response to the current applied to the myocardial tissue by the current-injecting electrode (see [0084] and [0095]).
Regarding claim 11, Miller further teaches wherein the catheter is a radiofrequency (RF) ablation catheter (see [0084]), and wherein the distal portion of the 
Regarding claim 15, Kassem in view of Baartz and Miller teaches similar limitations as discussed above in the rejection of claim 8.
Regarding claim 16, Kassem in view of Baartz and Miller teaches similar limitations as discussed above in the rejection of claim 11.
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


   /JAYMI E DELLA/Primary Examiner, Art Unit 3794